Name: Commission Regulation (EEC) No 2531/87 of 21 August 1987 fixing the minimum selling prices for unboned beef in respect of the eighth invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 8 . 87 Official Journal of the European Communities No L 240/19 COMMISSION REGULATION (EEC) No 2531/87 of 21 August 1987 fixing the minimum selling prices for unboned beef in respect of the eighth invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86 HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas, . tenders have been invited for certain quantities of unboned beef and veal fixed by Commission Regula ­ tion (EEC) No 3905/86 (3) ; Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), the minimum selling prices for meat put up for sale by tender should be fixed , taking into account tenders submitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , The minimum selling prices for unboned beef for the eighth specific invitation to tender held in accordance with Regulation (EEC) No 3905/86 for which the time limit for the submission of tenders was 12 August 1987 shall be as set out in the Annex hereto. Article 2 The Regulation shall enter force on 22 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 August 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 364, 23 . 12 . 1986, p. 17 . (4) OJ No L 251 , 5 . 10 . 1979 , p. 12 . No L 240/20 Official Journal of the European Communities 22. 8 . 87 ANEXO  BILAG ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE ALLEGATO  BIJLAGE  ANEXO CategorÃ ­a A : Canales de jÃ ³venes animales machos no castrados de menos de 2 aÃ ±os, CategorÃ ­a C : Canales de animales machos castrados. Kategori A : Slagtekroppe af unge ikke-kastrerede handyr pÃ ¥ under to Ã ¥r, Kategori C : Slagtekroppe af kastrerede handyr. Kategorie A : SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen, nicht kastrierten Tieren von weniger als 2 Jahren , Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren . Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  : Ã £Ã Ã ±Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age, Category C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castres de moins de 2 ans, CatÃ ©gorie C : Carcasses d'animaux mÃ ¢les castrÃ ©s. Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni , Categoria C : Carcasse di animali maschi castrati . Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud. Categorie C : Geslachte gecastreerde mannelijke dieren. Categoria A : CarcaÃ §as de animais jovens machos , nÃ £o castrados, de menos de dois anos, Categoria C : CarcaÃ §as de animais machos castrados. Precios de venta mÃ ­nimos (ECU/tonelada)  Mindstesalgspriser (ECU/ton)  Mindestverkaufs ­ preise (ECU/Tonne)  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/Ã Ã Ã ½Ã ¿)  Minimum selling prices (ECU/ tonne)  Prix de vente minimaux (Ã cus/t)  Prezzi minimi di vendita (ECU/t)  Minimumver ­ koopprijzen (Ecu/ton)  PreÃ §o mÃ ­nimo de venda (ECUs/tonelada) ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O 669  Quarti posteriori, taglio a 8 costole, detto pistola, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O 669  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 / Vitelloni 2 / Categoria A, classi U, R e O 669  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 / Vitelloni 2 /' Categoria A, classi U, R e O 669